DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-11 and 13-20 are pending in this application.
Applicant’s arguments about claim rejections 35 USC 103, filed 11/19/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Weyerhaeuser et al. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al. (U.S. Publication Number 20130290293,  hereinafter as Weyerhaeuser) in view of Javitt et al. (U.S. Publication Number 20190179936, hereinafter as Javitt).
Regarding claim 1, Weyerhaeuser teaches A computing system comprising:
a processor configured to ([0005]: discussing about computer systems may include a processor)
receive a plurality of tables corresponding to a plurality of features observed from a dataset for use in machine learning ([0034] and Fig. 9: discussing about Table A and Table B),
identify columns of features of raw data within a first table from among the plurality of tables ([0034] and Fig. 9: discussing about Table A includes columns 1, 2),
derive one or more additional columns of feature data via an automated feature engineering process, wherein the one or more additional columns of derived feature data are extracted from manipulations of the raw data and stored in a second table ([0034] and Fig. 9: discussing about Table B includes columns 3, 4),
execute a structured query language (SQL) script operation that appends the columns of features of the raw data within the first table and the one or more additional columns of derived feature data within the second table side-by-side with respect to each other in a single table of features without a join operation ([0034] and Fig. 9: discussing about the vertical union operation acts to combine these tables A and B into Table AB that includes columns 1, 2, 3, 4).
Weyerhaeuser does not explicitly teach train a machine learning model based on the columns of features of raw data and the columns of derived feature data which are combined in the single table.
Javitt teaches train a machine learning model based on the columns of features of raw data and the columns of derived feature data which are combined in the single table ([0031]: In some embodiments, the typeclass suggestion engine 116 can utilize trained machine learning models to evaluate data values. For example, a machine learning model can be trained to determine that a set of data values correspond to a particular data type…For example, if the first database table column was joined with a second database table column at least a threshold amount of times (e.g., number, percentage) by various users, then any typeclasses associated with the second database table column can be provided as suggestions for annotating the first database table column.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Weyerhaeuser and with the teaching about training machine learning models of Javitt because it would be convenient for users by the machine learning 

Regarding claim 3, Weyerhaeuser in view of Javitt teaches wherein the processor is configured to identify core columns of feature data that are extracted from the raw data stored within the first table and derive the one or more additional columns of derived feature data from the core columns of feature data (Weyerhaeuser, ([0034] and Fig. 9: discussing about Table A includes columns 1, 2, and Table B includes columns 3, 4).

Regarding claim 5, Weyerhaeuser in view of Javitt teaches wherein the processor is configured to simultaneously concatenate at least three columns of independent features from three different tables into the single table of columns of features based on a vertical union operator within the SQL script operation (Weyerhaeuser, ([0034] and Fig. 9: discussing about the vertical union operation acts to combine two tables A and B into Table AB that includes columns 1, 2, 3, 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vertical union operation to combine three or more tables into a single table it would be convenient for users. Also see MPEP 2144.04: Duplication of Parts).

Regarding claim 6, Weyerhaeuser in view of Javitt teaches wherein the processor is configured to append X number of identified columns of features from the 

Regarding claim 7, Weyerhaeuser in view of Javitt teaches wherein the processor is further configured to simultaneously input the columns of features of raw data and the one or more additional columns of derived feature data which are combined in the single table into the machine learning model during execution of the machine learning model to generate a trained machine learning model (Javitt, [0031]: In some embodiments, the typeclass suggestion engine 116 can utilize trained machine learning models to evaluate data values. For example, a machine learning model can be trained to determine that a set of data values correspond to a particular data type…For example, if the first database table column was joined with a second database table column at least a threshold amount of times (e.g., number, percentage) by various users, then any typeclasses associated with the second database table column can be provided as suggestions for annotating the first database table column.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Weyerhaeuser and with the teaching about training machine learning models of Javitt because it would be convenient for users by the machine learning 

Regarding claim 8, Weyerhaeuser in view of Javitt teaches wherein the processor is further configured to transmit the columns of features of raw data and the one or more additional columns of derived feature data which are combined in the single table to a training module configured to identify features for a machine learning problem (Javitt, [0031]: In some embodiments, the typeclass suggestion engine 116 can utilize trained machine learning models to evaluate data values. For example, a machine learning model can be trained to determine that a set of data values correspond to a particular data type…For example, if the first database table column was joined with a second database table column at least a threshold amount of times (e.g., number, percentage) by various users, then any typeclasses associated with the second database table column can be provided as suggestions for annotating the first database table column.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Weyerhaeuser and with the teaching about training machine learning models of Javitt because it would be convenient for users by the machine learning model can be trained to determine that a set of data values correspond to a particular data format (Javitt, [0031]).

Claim 11 is essentially the same as claim 3 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 13 is essentially the same as claim 5 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 5 hereinabove. 
Claim 14 is rejected under the same rationale as claim 6.
Claim 15 is essentially the same as claim 7 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 7 hereinabove. 
Claim 16 is essentially the same as claim 8 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 8 hereinabove. 
Claim 17 is essentially the same as claim 1 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 1 hereinabove. 
Claim 19 is essentially the same as claim 3 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 3 hereinabove. 
. 

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser in view of Javitt, and further in view of Tseng et al. (20060184464, hereinafter as Tseng).
Regarding claim 2, Weyerhaeuser in view of Javitt teaches the method as discussed in claim 1. Weyerhaeuser in view of Javitt do not explicitly teach wherein the processor is further configured to simultaneously extract the columns of features of raw data and the one or more additional columns of derived feature data from the first and second tables, respectively.
However, Tseng teaches wherein the processor is further configured to simultaneously extract the columns of features of raw data and the one or more additional columns of derived feature data from the first and second tables, respectively (the method may include extracting features at 202 from a record from, for example, the dataset for further analysis (Fig. 2 and [0041]) and extracting features for a concept from relationships or linkages identified within a dataset (Fig. 4, [0061]); The extracted features or linkage information may be stored in non-volatile memory, such as the relationship files, for later use in analysis (Fig. 5,  [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method combining multiple columns from tables of Weyerhaeuser and Javitt and with the teaching about extracting the 
Claim 10 is essentially the same as claim 2 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 2 hereinabove. 
Claim 18 is essentially the same as claim 2 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 2 hereinabove. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 3, 2022